OFFICE   OF     THE   ATTORNEY    GENERAL    OFTEXAS
                             AUSTIN




                                                rtv 89, 1939




             TOUX
8tatwl   quoutlon
.   -
.   ,




        tmrr.tmrving and dooeptln(;pay LIEthe crand jury hniliff
        uhile euoh oonstable retains ble ofiloo as ccnetable.

                  Truetlni[thet the lon:qoln(:nnmera   :cwr in-
        yllby, we re8el.n
                                       Very   truly yours
                                   A-TcRRET l3rYItRAL
                                                    OF TEXM




        ASPROQRD: